Citation Nr: 1803511	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  12-03 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

M.D., Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2006 to November 2006 and from April 2007 to March 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. Jurisdiction currently resides with the RO in Houston, Texas. 
The Board remanded this appeal in June 2017 for further development to include obtaining VA treatment records and scheduling the Veteran for a VA examination. 


FINDING OF FACT

The Veteran's PTSD results in no more than occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial rating greater than 50 percent for PTSD has not been met for any period on appeal. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA satisfied the duties to notify and assist in this appeal and the Veteran has not asserted any error as to these duties. See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The Board remanded this appeal in June 2017, in order to obtain VA treatment records and schedule the Veteran for a VA examination. The Veteran was provided a VA examination in August 2017. The Board notes that substantial compliance with the past remand instructions has been achieved. See Stegall, 11 Vet. App. 268. 

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the Veteran's claim; the Board is also unaware of any such evidence. Accordingly, the Board will address the merits of the claim.

II. Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10. When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

Where an appeal arises from the original assignment of a disability evaluation following an award of service connection, as in this case, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time. 

The Veteran's service-connected PTSD currently is evaluated as 50 percent disabling under 38 C.F.R. § 4.130, DC 9411 (PTSD). See 38 C.F.R. § 4.130, DC 9411. 

As relevant to this claim, a 50 percent rating is assigned under DC 9411 for PTSD manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned under DC 9411 for PTSD manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), or an inability to establish and maintain effective relationships. 

A 100 percent rating is assigned under DC 9411 for PTSD manifested by total occupational and social impairment due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name. 

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994). As relevant to this claim, a score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

The Board has reviewed all the evidence of record. Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the claims file. The Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim. See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
III. Analysis

The Veteran contends that his service-connected PTSD is more disabling than currently evaluated. The Veteran was assigned a 50 percent evaluation for his PTSD, effective date of September 28, 2009. Because this is an appeal from the award of an initial rating, consideration will be given to whether a higher rating is warranted at any point since the award of service connection-- September 28, 2009. 

After review of all the lay and medical evidence of record, the Board finds that the preponderance of the evidence is against granting the Veteran's claim for an initial rating greater than 50 percent for PTSD. 

The Veteran's VA treatment records reveal that in September 2009, the Veteran reported anxiety and stress, with insomnia. The examiner noted that the Veteran's mental status was alert and oriented. 

In an April 2010 Social Worker note, the Veteran stated that he has severe anxiety and panic attacks. The Veteran's affect was flat and his mood was depressed and anxious. The Veteran denied auditory and visual hallucinations. The Veteran denied suicidal and homicidal ideations. The Veteran's thought process was coherent, logical, and goal directed. The Veteran's personal hygiene was good and his dress was casual.  

In a November 2010 Fort Smith VA treatment note, the Veteran's depression screen was positive. The Veteran reported little interest in doing things and feeling down, depressed, or hopeless for more than half of the days. The Veteran stated that he has trouble falling or staying asleep nearly every day. The Veteran denied suicidal ideation. The Veteran's mental status was alert and oriented. 

In a January 2011 Fort Smith mental health note, the Veteran reported feeling depressed and that his alcohol abuse resulted in him hitting rock bottom. The Veteran stated that his fiancé left him and that he was not working. The Veteran expressed that he spends most of his time in his apartment watching television. The Veteran denied suicidal ideations or homicidal ideation. The Veteran reported disruptive sleep patterns. Upon examination, the examiner noted that the Veteran was alert, oriented, and that his hygiene was good. Thoughts were linear and goal directed. 

In a January 2011 Social Worker note, the Veteran's mood was slightly depressed and his affect was normal. The Veteran denied auditory or visual hallucinations and suicidal ideations. The Veteran's thought process was coherent, logical, and goal directed. The Veteran's personal hygiene was good.

In a May 2015 Tyler, VA Clinic note, the Veteran reported that he feels down, depressed, or hopeless, for several days. His depression screen was negative. 

In a December 2015 Homeless Call Center note, the Veteran reported that he is a couple of days away from losing his house. The Veteran reported no thoughts of suicide. The Veteran also stated that he has not been able to relax for a long time. 

In a May 2016 Broadway, VA Clinic treatment note, the Veteran reported that he is not at all feeling down, depressed, or hopeless. 

The Veteran was afforded a VA examination in October 2009. The Veteran expressed that he continues to have some re-experiencing phenomenon of occasional painful intrusive memories and occasional nightmares recalling his combat experiences, however, the Veteran stated that, in general, his re-experiencing phenomenon are not currently causing him much difficulty. 

The Veteran expressed that he tries to push away painful thoughts, feelings, and memories as much as possible and that he avoids situations that he knows will cause him difficulties, such as watching the news. The Veteran has a loss of interest in previously pleasurable activities such as weight lifting. The Veteran describes being emotionally distant and detached from others and a decreased level of social interactions and interests. The Veteran reported that he lives with a friend but is not married. He describes almost complete social isolation other than going to school. 

Upon examination, the examiner noted that the Veteran was alert, oriented and cooperative. His mood appeared to be somewhat anxious and his affect was constricted. His thoughts were clear and goal oriented. There was no evidence of delusions or hallucinations. The Veteran's cognitive abilities, including capacity for abstraction, memory, and judgement were grossly intact, although the Veteran described some difficulty with concentration and focus impacting his academic performance. The Veteran's grooming and hygiene and speech and communication were appropriate. There was no panic, paranoia, or obsessional rituals. It was noted that the Veteran had some mild hypervigilance. There was no suicidal ideation. 

The Veteran received a Global Assessment of Functioning of 60 indicating difficulties with social isolation and some difficulty with concentration and focus.  

The Veteran was afforded a VA examination in August 2017. The examiner noted that the Veteran's symptoms attributable to PTSD included re-experiencing, avoidance and hyperarousal symptoms, and panic attacks that occur more than once a week. 

The Veteran indicated that he currently lives in a house with his wife and children. He described his relationship with his wife as "pretty good". He expressed that his current hobbies include doing things around the house and spending time with his children. The Veteran reported that since his last evaluation, he has worked as a maintenance supervisor and at factories. The Veteran noted that work was "okay" but that he has missed a couple of days due to "social anxiety." The Veteran denied any psychological hospitalizations, suicide attempts or group therapy since his last evaluation. He denied any current thoughts of harming himself or others. 

The Veteran reported that he has gone to the emergency room a few times since his last evaluation due to panic attacks but he has not been to the emergency room for panic attacks in the past 2 to 3 years. The Veteran denied any physical altercations or significant behavior problems since his last examination. The Veteran stated that he has a great deal of anxiety in social situations and he does not like to leave the house. 

Upon examination, the examiner noted that the Veteran has a depressed mood, anxiety, suspiciousness, and panic attacks more than once a week. The examiner reported that the Veteran's symptoms also include chronic sleep impairment, impaired judgment, disturbances in motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. The examiner observed that the Veteran arrived early for his appointment and was dressed neatly and well-kempt. Speech was logical and goal-oriented. The Veteran was oriented to person, place, situation, and time. Concentration and attention were good. The Veteran's affect was agitated and appeared anxious throughout the evaluation. 

The examiner noted that the Veteran has not sought or received mental health treatment since 2011. With respect to the Veteran's employment history, the VA examiner stated that the Veteran has been able to maintain his current job for the past 8 months.  The examiner described the Veteran's occupational and social impairment as reduced reliability and productivity. The VA examiner stated that "there is a worsening of the Veteran's symptoms, however, no change to the service connected diagnosis and no additional diagnoses have been rendered."

Collectively, the lay and medical evidence reflects that during the appeal period, the Veteran's PTSD was manifested predominantly by the following symptoms: social anxiety, family stressors, sleep impairment, nightmares, frequent panic attacks, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. 

Based upon review of the above lay and medical evidence, the Board concludes that the Veteran's disability does not meet criteria under 38 C.F.R. § 4.130 for an evaluation in excess of 50 percent for the entire period on appeal. Overall, the Veteran's symptoms more closely approximate the criteria for the current assigned 50 percent disability rating. 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Together, the VA examinations, treatment records, and Veteran's lay statements do not reflect findings of speech, thought process, or thought content abnormalities. The Veteran consistently denied any suicidal or homicidal thoughts to his care providers. There is no evidence of obsessive ritualistic behavior, impaired impulsive control, or neglect of personal appearance and hygiene. Moreover, the objective medical evidence during the appeal period shows that the Veteran received a GAF score between 55 and 65, which is indicative of no more than moderate symptoms or moderate difficulty in social or occupational functioning. The score does not indicate symptoms so severe as to result in deficiencies in most areas, thus warranting a 70 percent disability rating.

The evidence also fails to demonstrate that the Veteran has gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, serious memory loss problems, as associated with a 100 percent rating. 38 C.F.R. § 4.130, Diagnostic Code 9411. Collectively, the VA examinations and treatment records indicate that while the Veteran has had family stressors, the Veteran at times was able to cope with the stress and the Veteran has recently indicated that he is currently living in a house with his wife and children and his relationship with his wife is "pretty good."  The evidence of record has not shown the Veteran's disability to be manifested by total social and occupational impairment so as to warrant a 100 percent rating.

The Veteran is competent to provide evidence about his disability; for example, he is competent to describe symptoms related to his PTSD. See Layno v. Brown, 6 Vet. App. 465 (1994). The Veteran is also credible to the extent that he sincerely believes he is entitled to a higher rating. However, he is not competent to identify a specific level of disability according to the appropriate Diagnostic Code. Competent evidence concerning the nature and extent of the Veteran's PTSD was provided by the VA examiners who have interviewed and evaluated him during the current appeal. The medical findings as provided in the August 2017 examination report directly address the criteria under which this disability is evaluated. Thus, the competent lay evidence is outweighed by the competent medical evidence that evaluates the true extent of his disabilities. 

Taking into account the competent and probative evidence of record, the Board finds that the collective medical and lay evidence does not indicate that the Veteran's PTSD meets the rating criteria for an evaluation in excess of 50 percent under 38 C.F.R. § 4.130.  In making this determination, the Board has carefully considered the overall impact of the manifestations of the service-connected disability, both those listed in the rating schedule and those that are not, and finds that the overall impact of these manifestations are contemplated by the currently assigned 50 percent rating.  Accordingly, the Veteran's claim for an increased rating is denied. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.


ORDER

Entitlement to an initial disability rating in excess of 50 percent for PTSD for the entire period on appeal is denied. 



____________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


